internal_revenue_service number release date index number ------------------ ------------------------------ -------------------------- ----------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ----------------- telephone number refer reply to cc ita b07 plr-123583-11 date december re request to revoke the election not to deduct the additional first year depreciation legend taxpayer --------------------------------------------------- date ------------------- date ------------------- a ------- b ------- dear ---------------- this letter responds to a letter dated date requesting the consent of the commissioner of internal revenue to revoke taxpayer’s election under sec_168 of the internal_revenue_code not to deduct any 50-percent additional first year depreciation that was made on its federal tax returns for the taxable years ended date the a taxable_year and date the b taxable_year facts taxpayer represents that the facts are as follows taxpayer is a corporation with a fiscal_year end taxpayer develops markets sells and supports a wide range of fiber-optic systems plr-123583-11 taxpayer’s tax director prepared its federal tax returns for the a and b taxable years during these taxable years taxpayer placed_in_service qualified_property as defined in sec_168 before the application of sec_168 however on its federal_income_tax returns for the a and b taxable years taxpayer made an election under sec_168 not to deduct the stimulus additional first year depreciation deduction for all eligible classes of property placed_in_service during the a and b taxable years on its federal tax returns for the a and b taxable years taxpayer also made an election to apply sec_168 and as a result taxpayer claimed refundable tax_credits for unused research tax_credits however taxpayer’s tax director was not aware of the ordering rules for applying elections under sec_168 as provided by section dollar_figure of revproc_2008_65 2008_44_irb_1082 which was issued before date ruling requested taxpayer requests consent to revoke its election not to deduct the stimulus additional first year depreciation for all qualified_property placed_in_service during the taxable years ended date and date law and analysis sec_168 amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 date stimulus act by sec_1201 of the american recovery and reinvestment tax act of div b of pub_l_no 123_stat_115 date and by a of the small_business jobs_act of pub_l_no 124_stat_2504 date allows a percent additional first year depreciation deduction stimulus additional first year depreciation deduction for the taxable_year in which qualified_property acquired by a taxpayer after is placed_in_service by the taxpayer before before in the case of property described in sec_168 or c section dollar_figure of revproc_2008_54 2008_33_irb_722 provides that for purposes of the stimulus additional first year depreciation deduction rules similar to the rules in sec_1_168_k_-1 of the income_tax regulations for qualified_property or for percent additional first year depreciation deduction apply however in applying sec_1_168_k_-1 the computation of the allowable stimulus additional first year depreciation deduction is made in accordance with the rules for 50-percent bonus_depreciation property sec_168 provides that a taxpayer may elect not to deduct the stimulus additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 plr-123583-11 sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation for a class of property that is qualified_property once made may be revoked only with the written consent of the commissioner of internal revenue to seek the commissioner's consent the taxpayer must submit a request for a letter_ruling conclusions based solely on the facts and representations submitted we conclude that a revocation of taxpayer’s election not to deduct any stimulus additional first year depreciation for all eligible classes of property placed_in_service by taxpayer in the taxable years ended date and date is permitted under sec_1_168_k_-1 accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct any stimulus additional first year depreciation for all eligible classes of property placed_in_service by taxpayer in the taxable years ended date and date the revocation must be made in a written_statement filed with taxpayer’s amended federal tax returns for the taxable years ended date and date in addition a copy of this letter must be attached to such amended returns a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the a or b taxable_year is eligible for the stimulus additional first year depreciation deduction under sec_168 or is eligible qualified_property or extension property for purposes of sec_168 or whether taxpayer's determination of the refundable tax_credits under sec_168 is proper this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-123583-11 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director enclosures copy of this letter copy for sec_6110 purposes sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting
